In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00130-CR




           IN RE: JOSEPH DONALD SMITH




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                      MEMORANDUM OPINION
       Joseph Donald Smith has filed a document with this Court that we deem to be a petition

seeking mandamus. He has no pending appeal with this Court, but has filed a document asking

this Court to order the court reporter for the 115th Judicial District Court of Upshur County,

Deanna Drennen, to provide him with a transcription of his trial before that court.

       The jurisdiction of Texas Courts of Appeals to issue writs of mandamus is set out by

statute. This Court has jurisdiction to issue a writ of mandamus against a “judge of a district or

county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

We have no pending appeal involving Joseph Donald Smith, and we do not have the authority to

issue a mandamus against a court reporter in this context.

       We deny the petition.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       July 2, 2013
Date Decided:         July 3, 2013

Do Not Publish




                                                2